Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 1 of 13 PageID #: 121




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00386-GNS-RSE

 CYNTHIA POWELL                                                                         PLAINTIFF

 v.

 CITY OF RADCLIFF, KY, et al.                                                       DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss (DN 9), and Plaintiff’s

 Motion for Leave (DN 14). The motions are ripe for adjudication. For the following reasons,

 Plaintiff’s motion is GRANTED IN PART and DENIED IN PART, and Defendants’ motion is

 GRANTED.

                                I.      STATEMENT OF FACTS

        On August 23, 2018, Defendant Wyatt Rossell (“Officer Rossell”), a police officer

 employed by Radcliff Police Department, responded to a shoplifting call from Defendant Jessica

 Jackson (“Jackson”), a loss-prevention employee at a retail store operated by Defendant Rural

 King Administration, Inc. (“Rural King”). (Compl. ¶ 7, DN 1). When Officer Rossell arrived, he

 spoke with Jackson and other loss prevention staff, who informed him that a white female entered

 the store, picked up some clothes, entered a changing room, and exited the room after putting most

 of the clothes in her purse. (Compl. ¶¶ 8-11). The employees reported that they found the

 discarded tags from the stolen clothes, and that the suspect only paid for one item. (Compl. ¶ 11).

 Jackson reported to Officer Rossell that she observed the suspect leave the store and enter a maroon

 SUV. (Compl. ¶ 12). Jackson gave the license plate number of the car to Officer Rossell. (Compl.

 ¶ 12). After Officer Rossell ran the plate, he obtained a photo I.D. of Plaintiff Cynthia Powell
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 2 of 13 PageID #: 122




 (“Powell”) and showed it to Jackson. (Compl. ¶ 12). Powell alleges that Jackson told Officer

 Rossell that the suspect from the CCTV footage and the image from Powell’s driver’s license were

 the same person, even though Powell contends that CCTV footage did not match her photo.

 (Compl. ¶¶ 13-14).

        An arrest warrant was issued for Powell, who was arrested two days later. (Compl. ¶¶ 14-

 15). Powell was charged with shoplifting but the charge was later dismissed by the Hardin District

 Court. (Compl. ¶ 17).

        Powell filed this lawsuit against Defendants City of Radcliff, Officer Rossell, Rural King,

 and Jackson, asserting federal claims under 42 U.S.C. § 1983, and state law claims of assault,

 battery, and intentional infliction of emotional distress (“IIED”).1 (Compl., DN 1). In the present

 motions, Rural King and Jackson (jointly “Defendants”) have moved to dismiss the claims asserted

 against them in the Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Defs.’ Mot. Dismiss, DN 9).

 Plaintiff has moved for leave to file an Amended Complaint to supplement her original allegations.

 (Pl.’s Mot. Leave, DN 14).

                                       II.     DISCUSSION

        A.      Plaintiff’s Motion for Leave

        Powell has moved for leave to file an Amended Complaint, which Defendants oppose on

 the basis of delay and futility. (Pl.’s Mot. Leave 1-2; Defs.’ Resp. Pl.’s Mot. Leave 4). In general,

 Fed. R. Civ. P. 15 provides that after a responsive pleading has been served, “a party may amend




 1
  The last count of the Complaint purports to be a claim for punitive damages, and similar claim is
 made in the Amended Complaint. (Compl. ¶¶ 29-30; Am. Compl. ¶¶ 34-35, DN 14-2). “However,
 a claim for punitive damages is not a separate cause of action, but a remedy potentially available
 for another cause of action.” Dalton v. Animas Corp., 913 F. Supp. 2d 370, 378-79 (W.D. Ky.
 2012) (citation omitted). Accordingly, the Court will not address this request for damages in
 analyzing the parties’ pending motions.
                                                  2
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 3 of 13 PageID #: 123




 its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

 15(a)(2). A district court should freely grant a plaintiff leave to amend a pleading “when justice

 so requires.” Fed. R. Civ. P. 15(a)(2). Whether justice would require the allowance of an

 amendment is a decision vested in the sound discretion of the district court. See Hayden v. Ford

 Motor Co., 497 F.2d 1292, 1294 (6th Cir. 1974).

         In determining whether to grant leave under Rule 15, a court may consider undue delay,

 bad faith or dilatory motive on the part of the movant, undue prejudice, futility of the amendment,

 or the repeated failure to cure deficiencies by amendments previously allowed. See Foman v.

 Davis, 371 U.S. 178, 182 (1962). While Defendants oppose the granting of leave to amend on the

 grounds of delay and futility, “delay alone is an insufficient basis on which to deny a motion to

 amend . . . .” CP Sols. PTE, Ltd. v. Gen. Elec. Co., 237 F.R.D. 534, 537 (D. Conn. 2006).

         The salient issue is whether the allegations in the Amended Complaint are futile. As the

 Sixth Circuit has noted, “[t]his Circuit has addressed the issue of ‘futility’ in the context of motions

 to amend, holding that where a proposed amendment would not survive a motion to dismiss, the

 court need not permit the amendment.” Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 383

 (6th Cir. 1993) (citing Neighborhood Dev. Corp. v. Advisory Council on Historic Preservation,

 632 F.2d 21, 23 (6th Cir. 1980)). Under Fed. R. Civ. P. 12(b)(6), a complaint may be attacked for

 failure “to state a claim upon which relief can be granted.” To satisfy this standard, a complaint

 must state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). However, “a Rule 12(b)(6) motion should not be

 granted unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his

 claim which would entitle him to relief.” Ricco v. Potter, 377 F.3d 599, 602 (6th Cir.2004)

 (quotation omitted). In applying this standard, a court must construe all allegations in the light



                                                    3
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 4 of 13 PageID #: 124




 most favorable to the plaintiff, accept the allegations as true, and draw all reasonable inferences in

 favor of the plaintiff. See Evans-Marshall v. Bd. of Educ., 428 F.3d 223, 228 (6th Cir. 2005). The

 defendant has the burden of showing that the plaintiff has failed to state a claim for relief. Carver

 v. Bunch, 946 F.2d 451, 454-55 (6th Cir.1991). While all factual allegations in the complaint are

 accepted as true, “we need not accept as true legal conclusions or unwarranted factual inferences.”

 Gregory v. Shelby Cty., 220 F.3d 433, 446 (6th Cir.2000) (citation omitted).

                1.      Federal Claims

        Reading the Amended Complaint in conjunction with the Complaint, Powell purports to

 assert two separate Section 1983 claims against Rural King and Jackson: (i) for wrongful arrest

 and unlawful imprisonment in violation of her Fourth and Fourteenth Amendment rights; and (ii)

 for negligent hiring and retention.2 (Am. Comp. ¶¶ 11-17, 25-33; Compl. ¶¶ 18-21, 25-28). In

 addition, Powell purports to assert a Monell claim against Rural King. (Am. Compl. ¶¶ 25-33;

 Compl. ¶¶ 25-28).

                        a.      Section 1983 – Fourth and Fourteenth Amendments

        To state a plausible claim for relief under Section 1983, a claimant must allege facts

 demonstrating that a defendant both: (1) “violat[ed] a right secured by the Constitution and law

 of the United States” (2) while “acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

 (1988). In general, “[a] plaintiff may not proceed under § 1983 against a private party ‘no matter

 how discriminatory or wrongful’ the party’s conduct.” Tahfs v. Proctor, 316 F.3d 584, 591 (6th

 Cir. 2003) (citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). “Nevertheless, there




 2
   While it is not clear from the face of either the Complaint or Amended Complaint whether the
 negligent hiring and retention claim arises under federal or state law, Plaintiff’s response indicates
 that this claim arises under federal law and will be construed as such. (Pl.’s Resp. Defs.’ Mot.
 Dismiss 5, DN 13-2).
                                                   4
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 5 of 13 PageID #: 125




 are circumstances under which private persons may, by their actions, become ‘state actors’ for §

 1983 purposes.” Id. To determine whether a private person can be held liable as a state actor

 under Section 1983, the Sixth Circuit has recognized three tests: the public function test, the state

 compulsion test, and the nexus test. See Memphis, Tenn. Area Local, Am. Postal Workers Union,

 AFL-CIO v. City of Memphis, 86 F. App’x 137, 143 (6th Cir. 2004). From Powell’s response, it

 is unclear which test she relies upon, so the Court will consider all three tests in evaluating the

 sufficiency of her allegations.

                                   i.   Public Function Test

        For the public function test to apply, “[a] private entity [must] exercise powers which are

 traditionally exclusively reserved to the state.” Tahfs, 316 F.3d at 591. This test would apply to

 activities like holding elections or exercising the power of eminent domain. See Howell v. Father

 Maloney’s Boy’s Haven, Inc., 424 F. Supp. 3d 511, 516 (W.D. Ky. 2020) (citing Wolotsky v. Huhn,

 960 F.2d 1331, 1335 (6th Cir. 1992)).

        In the Amended Complaint, Powell appears to allege that Rural King’s loss prevention

 efforts and Jackson’s participation in those efforts qualify as a public function. (Am. Compl. ¶

 28). Under the public function test, however, loss prevention efforts and security systems do not

 transform a private person into a state actor. See Ragesdale v. Macy’s Dep’t Store, No. 1:11-CV-

 33, 2011 WL 573594, at *2-3 (W.D. Mich. Jan. 20, 2011), report and recommendation adopted,

 No. 1:11 CV 33, 2011 WL 573598 (W.D. Mich. Feb. 15, 2011) (“Plaintiff identifies defendant

 Byington as a loss prevention employee. She does not allege that he was acting pursuant to a state

 license authorizing him to exercise the power of arrest or any other function reserved solely to the

 state. Under governing Sixth Circuit authority, such loss prevention employees are private

 citizens, and their actions cannot be ‘fairly attributable to the state.’”); Chapman v. Higbee Co.,



                                                  5
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 6 of 13 PageID #: 126




 319 F.3d 825, 834 (6th Cir. 2003) (holding that the public function test is not satisfied by the “mere

 fact that the performance of private security functions may entail the investigation of a

 crime. . . .”). Thus, as alleged, Powell’s claim does not satisfy this test against Rural King or

 Jackson for either to be a state actor.

                                 ii.       State Compulsion Test

         A second test to evaluate Section 1983 claims is the state compulsion test. “The state

 compulsion test requires proof that the state significantly encouraged or somehow coerced the

 private party, either overtly or covertly, to take a particular action so that the choice is really that

 of the state.” Tahfs, 316 F.3d at 591. “More than mere approval or acquiescence in the initiatives

 of the private party is necessary to hold the state responsible for those initiatives.” Wolotsky, 960

 F.2d at 1335 (citing Blum v. Yaretsky, 457 U.S. 991, 1004 (1982)).

         In the Amended Complaint, Powell alleges that “[t]he involvement of Defendants Rural

 King and Jackson, with the significant encouragement of the Radcliff police was so substantial

 and their nexus is so close, that both Jackson and [Rural] King qualify as persons under color of

 state law.” (Am. Compl. ¶ 13). Besides that conclusory statement, neither the Complaint nor the

 Amended Complaint contains any factual allegations to support this cause of action. Construing

 Powell’s allegations in the light most favorable to her, she has alleged that Rural King and Jackson

 should be liable under Section 1983 for reporting her alleged crime of shoplifting to the police.

 (Am. Compl. ¶¶ 12-14). As both the Sixth Circuit and other courts in this district have concluded

 when applying the state compulsion test, reporting a crime and providing information to law

 enforcement is insufficient to establish a state actor under Section 1983.            See Durham v.

 Niffenegger, No. 1:18-cv-0091, 2019 WL 1050018, at *5 (S.D. Ohio Mar. 5, 2019) (“Thus,

 ‘evidence that a private citizen reported criminal activity or signed a criminal complaint does not



                                                    6
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 7 of 13 PageID #: 127




 suffice to show state action on the part of the complainant in a false arrest case.’ The plaintiff

 must further “show that the police in effecting the arrest acted in accordance with a ‘preconceived

 plan’ to arrest a person merely because he was designated for arrest by the private party, without

 independent investigation.”” (internal citation omitted) (citation omitted)); Boykin v. Van Buren

 Twp., 479 F.3d 444, 452 (6th Cir. 2007) (“We decline to rehash the district court’s reasoning on

 this matter, noting only that Boykin fails to direct us to any authority from this Circuit for the

 proposition that a private security guard, who merely places a call to police that a suspected

 shoplifting has occurred, but in no way directly confronts the suspect, can be deemed a state actor

 for purposes of § 1983.” (internal footnote omitted)); Hopson v. Wal-Mart, No. 5:05CV-237-M,

 2006 WL 939004, at *3 (W.D. Ky. Apr. 10, 2006) (“Hopson has alleged no facts to suggest any

 state actor or entity acquiesced to or approved of any of the alleged wrongful conduct, much less

 coerced such action.”); Smith v. Detroit Ent. L.L.C., 338 F. Supp. 2d 775, 782 (E.D. Mich. 2004)

 (“While it is true that state police officers were involved in the events about which Plaintiff

 complains, nothing in the record establishes that the state police exercised control over the casino’s

 security personnel or its policies.”); see also In re Flint Water Cases, 453 F. Supp. 3d 970, 987

 (E.D. Mich. 2020) (“Plaintiffs’ complaint includes no allegations that government officials

 coerced [the consulting firms] . . . to violate Plaintiffs’ rights . . . Therefore, Plaintiffs’ pleadings

 are insufficient to show that [the consulting firms] . . . are state actors under the state compulsion

 test.”). Accordingly, Powell has also failed to state a Section 1983 claim against Defendants under

 the state compulsion test.

                                 iii.    Nexus Test

         Finally, Powell’s allegations will be viewed under the nexus test. “The nexus test requires

 a sufficiently close relationship (i.e., through state regulation or contract) between the state and the



                                                    7
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 8 of 13 PageID #: 128




 private actor so that the action taken may be attributed to the state.” Tahfs, 316 F.3d at 591.

 “Merely because a business is subject to state regulation does not by itself convert its action into

 state action. Rather, it must be demonstrated that the state is intimately involved in the challenged

 private conduct in order for that conduct to be attributed to the state for purposes of section 1983.”

 Wolotsky, 960 F.2d at 1335 (internal citation omitted) (citation omitted). For example, “[t]he

 nexus can be established with evidence of a customary or preexisting arrangement between the

 government and the private actor.” Durante v. Fairlane Town Ctr., 201 F. App’x 338, 344 (6th

 Cir. 2006) (citing Hernandez v. Schwegmann Bros. Giant Supermarkets, Inc., 673 F.2d 771, 772

 (5th Cir. 1982)). “Although this test requires a fact-specific analysis, the Sixth Circuit has made

 clear that the ties between the private party and the State must be substantial.” Jackim v. City of

 Brooklyn, No. 1:05 cv 1678, 2007 WL 893868, at *24 (N.D. Ohio Mar. 22, 2007) (citing Wolotsky,

 960 F.2d at 1335).

        Powell has not alleged sufficient facts to establish that Rural King and Jackson are state

 actors under the nexus test. She claims that Jackson and Rural King notified law enforcement and

 provided information for the investigation of the crime. (Am. Compl. ¶ 12). However, “providing

 information to the police or responding to questions about a crime does not amount to state action

 for purposes of section 1983 liability.” Stapleton v. Riddell, No. 1:09-cv-638, 2009 WL 2949304,

 at *2 (S.D. Ohio Sept. 11, 2009) (citing Moldowan v. City of Warren, 578 F.3d 351, 2009 WL

 2497969, at *37 (6th Cir. 2009)); Williams v. Walmart’s, President, No. 1:18-cv-518, 2018 WL

 8415547, at *4 (S.D. Ohio Sept. 21, 2018) (“A private actor does not become a state actor merely

 by placing a call to police concerning a suspected shoplifting.” (citing Boykin, 479 F.3d at 452)).

        As noted above, Powell alleges that “[t]he involvement of Defendants Rural King and

 Jackson, with the significant encouragement of the Radcliff police, was so substantial and their



                                                   8
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 9 of 13 PageID #: 129




 nexus is so close, that both Jackson and [Rural] King qualify as persons acting under color of state

 law.” (Am. Compl. ¶ 13). That naked conclusion, however, devoid of supporting factual

 allegations is insufficient to satisfy the nexus test. Powell has failed to allege facts to support a

 plausible close relationship between Rural King and Jackson, and the Radcliff Police Department

 to support this claim. See Hopson, 2006 WL 939004, at *3 (“The Court finds no such nexus in

 this case. Hopson has wholly failed to allege any facts demonstrating an intimate association

 between any employee’s action and the Commonwealth.”).

        Thus, the Amended Complaint fails to allege facts sufficient to support a claim that Rural

 King and Jackson are state actors under the public function, the state compulsion, or the nexus test.

 As a result, Powell has failed to state a Section 1983 claim against Rural King and Jackson.

                        b.      Monell Claim

        Powell also seeks to impose liability upon Rural King by asserting a Monell claim. Under

 the Supreme Court’s decision in Monell v. New York City Department of Social Services, 436 U.S.

 658 (1978), a municipality cannot be liable merely under the theory of respondeat superior. See

 id. at 691. Rather, as the Sixth Circuit has explained:

        It is only when the execution of the government’s policy or custom . . . inflicts the
        injury that the municipality may be held liable under § 1983. The local
        government’s policy or custom must be the moving force of the constitutional
        violation in order to establish the liability of a government body under § 1983.

 Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (internal quotation marks omitted)

 (internal citations omitted) (citation omitted). While “Monell involved a municipal corporation, []

 every circuit to consider the issue has extended the holding to private corporations as well.” Street

 v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (citations omitted). Thus, like a

 municipality, a private corporation may be subject to Monell liability if it enacts or fails to enact a




                                                   9
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 10 of 13 PageID #: 130




  policy or custom that causes a deprivation of a plaintiff’s constitutional rights. See Johnson v.

  Karnes, 398 F.3d 868, 877 (6th Cir. 2005).

         As a requisite for Monell liability, Powell must have alleged a constitutional violation by

  Jackson acting as a state actor. See Pollard v. City of Columbus, 780 F.3d 395, 404 (6th Cir. 2015)

  (“[T]he constitutional violation of a municipal official is a prerequisite to municipal liability.”)

  (citing Weeks v. Portage Cty. Exec. Offs., 235 F.3d 275, 279 (6th Cir. 2000)). Because Powell has

  failed to state such a claim against Jackson as discussed above, Powell has failed to state a Monell

  claim against Rural King.

                 2.      State Law Claims

         In addition to her federal claims, Powell purports to assert claims for assault and battery

  against Jackson and Rural King under Kentucky law. (Am. Compl. ¶¶ 18-23). In addition, she

  mentions the tort of IIED. (Am. Compl. ¶ 21).

                         a.      Assault & Battery

         In the Amended Complaint, Powell alleges that “[t]he assault and battery, as shown by the

  threatened and physical actions associated with the arrest, were initiated by and, facilitated by,

  Defendants King and Jackson.” (Am. Compl. ¶ 21). In response to Defendants’ motion, Powell

  has clarified that the actors involved in the physical contact are the “arresting officer and the jail

  personnel.” (Pl.’s Resp. Defs.’ Mot. Dismiss 6). In arguing that the amended allegations are futile,

  Defendants assert that Powell has “plainly failed to present ‘factual content’ demonstrating that

  ‘the defendant[s]’—i.e., Rural King and Jackson—‘are [responsible for] the misconduct alleged.’”

  (Defs.’ Resp. Pl.’s Mot. Leave 11 (first alteration in original) (quoting Twombly, 550 U.S. at 555)).

         Powell has not alleged sufficient facts to support these causes of action because she

  concedes that the arresting officer and jail personnel were the individuals who allegedly committed



                                                   10
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 11 of 13 PageID #: 131




  these torts. Likewise, in her response to Defendants’ motion, Powell did not identify any legal

  authority to support the sufficiency of her allegations to state claims for assault and battery against

  Rural King and Jackson after conceding that any unlawful touching or threats were committed by

  law enforcement personnel. Accordingly, the allegations in the Amended Complaint are futile

  because they fail to support claims of assault and battery against Rural King and Jackson.

                         b.      IIED

         Finally, Plaintiff purports to assert an IIED claim against Rural King and Jackson. (Am.

  Compl. ¶¶ 18-23; Compl. ¶¶ 22-24). Under Kentucky law:

         [W]here an actor’s conduct amounts to the commission of one of the traditional
         torts such as assault, battery, or negligence for which recovery for emotional
         distress is allowed, and the conduct was not intended only to cause extreme
         emotional distress in the victim, the tort of [IIED] will not lie. Recovery for
         emotional distress in those instances must be had under the appropriate traditional
         common law action. The tort of [IIED] was intended to supplement the existing
         forms of recovery, not swallow them up.

  Rigazio v. Archdiocese of Louisville, 853 S.W.2d 295, 299 (Ky. App. 1993). Thus, Kentucky law

  disfavors such claims when a plaintiff has a claim for a traditional common law tort. See Lee v.

  Hefner, 136 F. App’x 807, 814 (6th Cir. 2005) (citing Rigazio, 853 S.W.2d at 299). Indeed, to the

  extent that Jackson may have intentionally misled police to arrest Powell, a cause of action for

  malicious prosecution or abuse of process may lie, but not IIED. See, e.g., Robinson v. Meece,

  No. 2011-CA-001479-MR, 2013 WL 1352073, at *3 (Ky. App. Apr. 5, 2013) (“Appellants did not

  allege that Meece intended to invade their right to freedom from emotional distress. Rather, the

  facts pled allege that the emotional distress stemmed from the assault, false imprisonment, and

  malicious prosecution. As a result, the complaint did not support an independent action for

  outrageous conduct.”).




                                                    11
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 12 of 13 PageID #: 132




          An exception exists, however, when a defendant’s conduct was “intended only to cause

  emotional distress . . . .” Brewer v. Hillard, 15 S.W.3d 1, 7-8 (Ky. App. 1999) (internal quotation

  marks omitted); see also Green v. Floyd Cty., 803 F. Supp. 2d 652, 655 (E.D. Ky. 2011) (“The tort

  of outrage is still a permissible cause of action, despite the availability of more traditional torts, as

  long as the defendants solely intended to cause extreme emotional distress.” (citing Brewer, 15

  S.W.3d at 7-8)). In the Amended Complaint, Plaintiff does make additional allegations regarding

  her IIED claim. Nevertheless, these additional allegations are insufficient to state a claim because

  Plaintiff has not alleged that Rural King or Jackson’s conduct was solely intended to cause extreme

  emotional distress. (Am. Compl. ¶¶ 18-23). Nor has Plaintiff alleged that Jackson’s conduct was

  outrageous. At most, this Court can infer that Jackson incorrectly reported Powell to the police,

  despite it being clear that Powell was innocent. But this is not “harassment intended to cause

  extreme emotional distress.” Craft v. Rice, 671 S.W.2d 247, 250 (Ky. 1984). “Kentucky has set

  a high threshold for those seeking to recover under a claim for IIED.” Stringer v. Wal-Mart Stores,

  Inc., 151 S.W.3d 781, 791 (Ky. 2004), overruled on other grounds by Toler v. Sud-Chemie, Inc.,

  458 S.W.3d 276 (Ky. 2014). Jackson’s alleged negligent reporting is not sufficient to state a claim

  for IIED.

          In sum, Powell’s Amended Complaint fails sufficiently to plead claims for Section 1983

  violations or for violations of state law against Rural King and Jackson. Therefore, Plaintiff’s

  motion for leave to file the Amended Complaint is futile and will be denied as to Rural King and

  Jackson.

          B.      Defendants’ Motion to Dismiss

          In their motion, Rural King and Jackson challenge the sufficiency of the allegations in the

  Complaint. For the reasons discussed above with respect to the futility of Powell’s proposed



                                                     12
Case 3:19-cv-00386-GNS-RSE Document 22 Filed 11/13/20 Page 13 of 13 PageID #: 133




  Amended Complaint, the Complaint likewise fails to allege claims against Rural King and Jackson

  sufficient to survive a Rule 12(b)(6) motion. Accordingly, Defendants’ motion will be granted.

                                      IV.     CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED as follows;

          1.     Plaintiff’s Motion for Leave to File Amended Complaint (DN 14) is GRANTED

  IN PART and DENIED IN PART. To the extent that Plaintiff is amending her claims against

  Defendants City of Radcliff and Wyatt Rossell, the motion is granted. To the extent that Plaintiff

  is amending her claims against Defendants Rural King Administration Inc. and Jessica Jackson,

  the motion is denied because the allegations in the Amended Complaint against those Defendants

  are futile.

          2.     Defendants’ Motion to Dismiss (DN 9) is GRANTED, and the claims asserted

  against Defendants Rural King Administration Inc. and Jessica Jackson in the Complaint are

  DISMISSED.




                                                                    November 10, 2020



  cc:     counsel of record




                                                 13
